CASE 0:17-cv-04268-JNE-LIB Document 59 Filed 01/24/19 Page 1 of 12
CASE 0:17-cv-04268-JNE-LIB Document 59 Filed 01/24/19 Page 2 of 12
CASE 0:17-cv-04268-JNE-LIB Document 59 Filed 01/24/19 Page 3 of 12
CASE 0:17-cv-04268-JNE-LIB Document 59 Filed 01/24/19 Page 4 of 12
CASE 0:17-cv-04268-JNE-LIB Document 59 Filed 01/24/19 Page 5 of 12




                                          Zabek Affidavit - Exhibit 1
CASE 0:17-cv-04268-JNE-LIB Document 59 Filed 01/24/19 Page 6 of 12
CASE 0:17-cv-04268-JNE-LIB Document 59 Filed 01/24/19 Page 7 of 12
CASE 0:17-cv-04268-JNE-LIB Document 59 Filed 01/24/19 Page 8 of 12
CASE 0:17-cv-04268-JNE-LIB Document 59 Filed 01/24/19 Page 9 of 12
CASE 0:17-cv-04268-JNE-LIB Document 59 Filed 01/24/19 Page 10 of 12
CASE 0:17-cv-04268-JNE-LIB Document 59 Filed 01/24/19 Page 11 of 12
CASE 0:17-cv-04268-JNE-LIB Document 59 Filed 01/24/19 Page 12 of 12
